BIGGS, J.
The plaintiff presented to the probate court the following demand for allowance against the estate of Marcus B. Rudisill, to wit:
To one year’s work on farm, Jany. 1st, 1884, to Jany. 1st, 1885 ........................$ 150.00
To 11 years work on farm from Jany. 1st, 1885, to Jany. 1st, 1896, of the reasonable value of $200 per year......................... 2,200.00
Total...............................$2,350.00
Credited by........................... 752.40
Amt. due Jefferson I). Bogue to balance.........$1,597.60
This claim was presented on the ninth day of August, 1897. Previous to this the plaintiff had presented the following claim against the estate, which he subsequently dismissed, to wit:
To work of J. D. Bogue for Marcus B. Rudisill, twelve years at $150 per year.............$1,800.00
By amt. of all charges as appear on M. B. Rudisill’s books............................... 751.40
To balance due........................$1,048.60
Both claims were sworn to by plaintiff and both referred to the same services. On a trial in a circuit court the jury returned a verdict for $1,400 on the demand. Prom the judgment allowing the demand for that amount the administrator has appealed.
The assignment that the verdict is unsupported by the evidence must be overruled. That the plaintiff rendered the service is not denied. There was evidence that the deceased stated that he was to pay plaintiff $150 for the first year, and that if he was pleased with him he would pay him more thereafter. The plaintiff proved by several witnesses that he was an exceptionally good farmhand, and that the deceased *620repeatedly said that if plaintiff should leave him he would be compelled to quit the farm.
The circuit court permitted several farmers, who were neighbors of the deceased, and who hired hands and knew the value of farm labor, to testify as to the value of plaintiff’s services. There was no error in this. As was said by this court in Kelly v. Rowane, 33 Mo. App. 440: “The value of ordinary labor is a matter of such common knowledge that almost any intelligent citizen may be presumed to know it, and one who employed such labor constantly may well be regarded competent to testify concerning it.”
There was a controversy at the trial as to the true amount of creditors shown by the books of the deceased. The additions were made by four parties, all of whom differed. The plaintiff’s witnesses on this subject claimed that some of the amounts had been changed after the death of the deceased. The leaves of the book containing the account and which are appended to the transcript, were exhibited to the jury. The amounts are badly arranged so that as to some items it is difficult to determine whether the figures represent dollars or cents. The jury determined the matter in favor of plaintiff’s contention, and we are not disposed to disturb the finding.
Substitution. It is claimed that the plaintiff is estopped to ask and recover in excess of the balance as shown by the first demand exhibited by him. This contention must likewise be overruled. The plaintiff’s proof was that the first demand was the result of compromise agreement which the administrator afterwards repudiated, and that there- . upon the plaintiff withdrew the demand and substituted one for the amount which was justly due him. With the concurrence of the other judges, judgment of the circuit court will be affirmed. It is so ordered.